Citation Nr: 1143030	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  Service in Vietnam and award of the Combat Infantry Badge are evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran disagreed with the denial of service connection for peripheral neuropathy of the bilateral upper and lower extremities, migraine headaches, hearing loss and hypertension, and the 10 percent disability rating granted for service-connected PTSD, and perfected an appeal.  In April 2011, the Veteran presented testimony in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  

The issue of entitlement to service connection for erectile dysfunction has been raised in the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's statement dated in September 2010.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, migraine headaches, and hypertension, and entitlement to an initial disability rating in excess of 10 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss was incurred during his active duty military service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bilateral hearing loss which he contends began with exposure to excessive noise he experienced during combat in Vietnam.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a January 2008 letter of the evidence required to substantiate a claim for service connection and of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The letter further explained how VA determines a disability rating and an effective date for a claimed disability.  The record shows that the RO obtained the Veteran's service treatment records and provided the Veteran with a medical examination in May 2008.  

For those reasons the Board finds that the RO satisfied the duties to assist and notify the Veteran and further finds that the Veteran could not be prejudiced by lack of notice or assistance because the Board grants the Veteran's claim.   The Board will proceed to a decision on the claim on appeal.

The Veteran seeks hearing loss for bilateral hearing loss.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran was examined by a VA examiner in May 2008 who prepared an audiological examination report which concluded that the Veteran has bilateral sensorineural hearing loss.  The report includes the following findings regarding veteran's hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
30
45
LEFT
20
30
25
45
50

The examiner noted that the veteran's Maryland CNC Test speech recognition scores were 100 percent for the both ears.  In addition, it was noted that the Veteran reported unprotected exposure to small arms fire, mortars, artillery and explosions in service and that he denied occupational and recreational noise exposure.  The Veteran also denied a family history of hearing loss/deafness, ear pathology and treatment, but did report hypertension with medication treatment, type II diabetes, and right ear pain that his physician felt may be associated with arthritis of the neck.  

As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, the audiological test results show that the Veteran's hearing loss does meet the criteria of 38 C.F.R. § 3.385.  Thus, Shedden element (1) is satisfied.

With regard to Shedden element (2), in-service incurrence or aggravation of a disease or injury, the Board finds that the Veteran's service record shows he served with a combat infantry unit in the Vietnam War.  The Veteran has provided statements and testimony that he experienced many combat situations that involved small arms fire, mortar and rocket explosions, some in close proximity to the Veteran.  Indeed, as is addressed below, the Veteran had an episode where an explosion rendered him unconscious and caused temporary hearing loss at the time.  The undersigned witnessed the Veteran testimony and finds that his testimony was credible and is supported by the record.  For those reasons, the Board finds that element (2) is satisfied.

With regard to Shedden element (3), evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Board observes that the record has conflicting evidence.  The May 2008 VA examiner determined that the Veteran's hearing loss was not at least as likely incurred during service because the Veteran's hearing tested normal at the time of his separation from service and a September 2005 Institute of Medicine study concluded that no scientific evidence supported a delayed or late onset of noise induced hearing loss.  On the other hand, the Veteran submitted the May 2011 opinion of  Dr. D.V., M.D., who examined the Veteran and reviewed the Veteran's history of noise exposure during service.  Dr. D.V. noted that the Veteran stated that he first noted hearing loss in the 1970s, which was slowly progressive.  Dr. D.V. noted that the Veteran served in Vietnam and worked in sales after discharge so he did not have significant occupational noise exposure.  He also had not engaged in any hobbies involving noise exposure and his family history was negative for hearing loss.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to his active duty exposure to excessive noise, since he had no other significant risk factors for hearing loss.

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the medical evidence is in equipoise.  Both the VA examiner and Dr. D.V. examined the Veteran, reviewed the medical history, the history of noise exposure in service and thereafter, and provided opinions supported by a cogent rationale.  The Board cannot find a basis on which to provide more probative weight to either examiner's opinion.  Thus, the Board finds that the evidence is in equipoise as to Shedden element (3).

Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Reasons for remand

Peripheral neuropathy and hypertension

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran contends that his peripheral neuropathy symptoms were caused or exacerbated by his service-connected diabetes mellitus disability.  See April 2011 hearing transcript at page 4.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the record shows that the Veteran is service-connected for diabetes mellitus and a July 2009 VA examiner diagnosed the Veteran with "peripheral neuropathy bilateral upper and lower extremities."  The examiner opined, however, that the Veteran's service-connected diabetes disability developed subsequent to the peripheral neuropathy and did not, therefore, cause the peripheral neuropathy.  The examiner did not provide an opinion regarding whether it was at least as likely as not that the Veteran's service-connected diabetes mellitus aggravated the peripheral neuropathies.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Board finds remand is necessary because there is no medical evidence addressing the issue of aggravation of the Veteran's peripheral neuropathies.

Similarly, the Veteran has contended that his hypertension was exacerbated by his service-connected diabetes mellitus.  See September 2008 statement.  In addition, he contends that his hypertension was exacerbated by his service-connected PTSD.  See September 2008 statement.  As above, the July 2009 VA examiner did not provide an opinion regarding whether it was at least as likely as not that the Veteran's service-connected diabetes mellitus and PTSD aggravated his hypertension.  As a result, the Board finds remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Migraine headaches

The Veteran contends that he has had headaches that began in service and have been chronic since service.  See, for example, November 2008 statement.  He has testified that he did not seek treatment for the headaches in service because he served as a Sergeant in a combat infantry unit and was expected not to treat a headache as a reason to go to sick call; rather, he was expected to deal with it on his own.  See April 2011 hearing transcript at page 21.  

As has been noted above, the undersigned VLJ found the Veteran to be very credible, and finds that his explanation makes sense and is plausible.  The July 2009 VA examiner based his opinion that the Veteran's headaches were not related to his active duty service because there was no evidence in the record that he had headaches in service and because there was a lack of evidence since service indicating treatment.  The Board disagrees with the physician's factual finding and remands the claim for an opinion that is consistent with the credible facts of record.

In addition, at the April 2011 hearing, the Veteran testified that he lost consciousness as a result of a rocket or mortar that exploded in close proximity.  He also testified that the explosion caused temporary hearing loss.  See hearing transcript at pages 19-20.  A medical examiner should address the Veteran's statement and its potential as a traumatic brain injury in relation to the incurrence of headaches during service.

PTSD

The Veteran is service-connected for PTSD that is currently evaluated as 10 percent disabling.  The Veteran disagrees with the evaluation and contends that he is entitled to a higher disability rating.  The Board notes that the record includes an April 2010 psychological assessment that indicates the Veteran's symptoms were exacerbated by his son being assigned to Iraq as a U.S. soldier.  Symptoms such as hyperarousal with anxiety, erratic sleeping and more frequent nightmares are a few that the April 2010 examiner noted, in addition to a reported hospital visit because of elevated feelings of anxiety and other severe symptoms.  See also April 2011 hearing transcript at pages 16-17.  In addition, the Veteran has contended that his PTSD symptoms worsened in a September 2008 statement provided to the RO approximately three months after his initial June 2008 PTSD examination. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

In addition, the RO should provide the Veteran with notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate his service connection claims on a secondary basis.  The October 2009 letter that was sent by the RO in that regard did not include notice as to how to substantiate a secondary service connection claim with respect to his claimed headaches disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate his claims for service connection on a secondary basis.  

2.  Request that the Veteran provide or identify any medical records pertaining to his claims on appeal that are not already of record.  Any additional records provided or identified should be associated with the claims folder.  If any identified records are not ultimately obtained, ensure that the Veteran is notified pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Associate with the claims folder VA medical records pertaining to the Veteran that date from May 2009.  

4.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's peripheral neuropathies of bilateral upper and lower extremities are related to service.  If not, is it at least as likely as not that the peripheral neuropathies of the bilateral upper and lower extremities are due to or caused by the service-connected diabetes mellitus.  In that regard, it is noted that the Veteran asserts that peripheral neuropathy was a precursor of his diabetes.  The clinician should also provide an opinion as to whether the peripheral neuropathies are at least as likely as not aggravated (i.e., worsened beyond the natural progression) by diabetes.  

If the examiner determines that examination of the Veteran is necessary in order to provide the requested opinion, such an examination should be provided.

5.  Provide the Veteran's VA claims folder to an appropriate VA examiner who should review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to active service.  If not, is it at least as likely as not due to or caused by the service-connected diabetes mellitus or PTSD, to include medications taken therefore.  If not, is it at least as likely as not that hypertension is aggravated (i.e., worsened beyond the natural progression) by the service-connected diabetes mellitus or PTSD, to include medications taken therefore. 

If the examiner determines that examination of the Veteran is necessary in order to provide the requested opinion, such an examination should be provided.

6.  Provide the Veteran with an examination by an appropriate VA examiner who should provide a description of the nature and extent of the Veteran's headache disorder.  Any diagnostic testing or consult deemed by the examiner to be necessary should be provided.  The claims folder should be provided to the examiner for review and the examiner should indicate in the examination report that such review occurred.  

The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current headache disorder is related to an event or injury suffered during active duty service, to include combat related injuries.  In that regard, the Veteran has reported that he may have suffered a traumatic brain injury in service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the headaches are due to or caused by a service-connected disability, including diabetes mellitus and PTSD.  If not, is it at least as likely as not that the headaches are aggravated (i.e., worsened beyond the natural progress) by a service-connected disability, including diabetes mellitus and PTSD.  

7.  Provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected PTSD.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The examiner should also provide a Global Assessment of Functioning (GAF) score and explained what the assigned GAF score represents in terms of psychiatric impairment.  

8.  Ensure that the requested examinations and opinions are complete and if not return them as insufficient.  Following completion of the foregoing, and after conducting any other development deemed warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


